White, J.
Appeal from order of the Family Court of Chemung County (O’Shea, J.), entered January 19, 1993, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 383-c, for approval of an instrument surrendering custody of respondent’s child to petitioner.
On September 17, 1992, respondent, then 17 years old and in foster care, gave birth to a child whom she voluntarily placed with the Chemung County Department of Social Services. Thereafter, on January 14, 1993, she executed before Family Court a judicial surrender of the child pursuant to Social Services Law § 383-c. Eleven days later, respondent took this appeal challenging the validity of the surrender agreement.
To insure that a judicial surrender of a child in foster care to an authorized agency is final and certain, Social Services Law § 383-c provides that such surrender becomes final and irrevocable immediately upon its execution and acknowledgement (see, Social Services Law § 383-c [3] [b]). Additionally, in *637the absence of fraud, duress or coercion, no action may be maintained by the surrendering parent to revoke or annul the surrender agreement (see, Social Services Law § 383-c [6] [d]).
In this matter, respondent does not claim that her execution of the surrender agreement was induced by fraud, duress or coercion. Our review of the record discloses that the agreement was effectuated in the manner required by statute and that Family Court determined that respondent’s execution of the agreement was voluntary by making a careful inquiry regarding her state of mind and understanding of the legal consequences of her action. Accordingly, for these reasons, we affirm (see, Matter of Sarah K., 66 NY2d 223, cert denied sub nom. Kosher v Stamatis, 475 US 1108; Matter of Female R. [Isannah R.], 202 AD2d 672; Matter of Ricardo N. [Sharon N], 195 AD2d 559, lv denied 82 NY2d 661).
Mercure, J. P., Casey and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.